Title: To James Madison from William C. C. Claiborne, 29 October 1802 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


29 October 1802, “Near Natchez.” Encloses a letter received “last evening” from Hũlings together with a translation of an extract from Morales’s 16 Oct. proclamation. “These despatches, announce ’that the Port of New Orleans, is shut against foreign commerce and the American deposit.[’] Not understanding from the Intendant’s Proclamation, whether or not, another place on the banks of the Mississippi, had been assigned by his Catholic Majesty, (in conformity to our Treaty, with Spain), for ‘An equivalent establishment,’ I have by letter, (a copy of which is herewith enclosed) requested information, on this point from the Governor General of the Province of Louisiana.… The late Act of the Spanish Government at N. Orleans, has excited considerable agitation in Natchez and its vicinity. It has inflicted a severe wound upon the Agricultural and commercial interest of this Territory.” Supposing it important that the government “should be early apprised of the late event” at New Orleans, and “There being at present an interruption in the Post between this Territory and Tennessee,” he has forwarded this letter by express to Nashville to be deposited in the mail.
 

   
   Letterbook copy and copies of enclosures (Ms-Ar: Claiborne Executive Journal); Tr and Tr of first enclosure (DNA: RG 233, President’s Messages, 7A-D1). Letterbook copy 2 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:210–11. Tr and Tr of first enclosure forwarded in JM to Jefferson, 21 Dec. 1802, and transmitted to the House of Representatives on 22 Dec. 1802 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 39–40). For enclosures, see nn.




   
   Hũlings to Claiborne, 18 Oct. 1802, enclosed an extract of Morales’s 16 Oct. proclamation (DNA: RG 233, President’s Messages, 7A-D1; printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:207). Hũlings’s letter contains a postscript reporting that Morales had also refused permission for the duty-free passage of U.S. government stores through Spanish territory to Fort Stoddert. Hũlings added that he would petition Salcedo on the matter and report the result.



   
   Claiborne to Manuel de Salcedo, 28 Oct. 1802 (printed ibid., 1:209–10).


